I am most delighted and indeed honoured to represent my country for the first time at this high rostrum and to address the General Assembly at this anniversary session. The seventieth anniversary of the signing of the Charter of the United Nations gives us the opportunity to learn lessons from the past and to reflect on the ways and means we need to face today’s and tomorrow’s challenges and build together a better future for the coming generations.
We are all proud that today the United Nations remains the leader in maintaining peace and security and promoting sustainable development and human rights. The Organization also remains durably at the core of effective multilateralism, the prominent confirmation of which is the outcome document ( resolution 70/1) of the United Nations Summit on the adoption of the post- 2015 development agenda, held a few days ago here in New York.
In that respect, I have great pleasure in highlighting the fact that, throughout the entire preparatory process and during the Summit, the Republic of Moldova advocated the adoption of the new development road map, which bears on the present and future of our planet. The integration of the economic, social and environmental pillars of the new framework Agenda is the key to an old issue that the United Nations has debated for years — the essence of sustainable development and how to put it into practice.
With the new 2030 Agenda for Sustainable Development, the United Nations and its Member States are engaging in an advanced model of sustainable development for humankind that will address poverty and inequality and combat climate change. We support the United Nations and Member States’ initiatives and actions directed at addressing climate change through ambitious measures to promote clean power at the national and international levels. We believe that if everyone put their shoulders to the wheel, we would be more likely to reach the targets and create a better world.
The Republic of Moldova is making its own contribution to the effort. The Sustainable Development Goals constitute an important chapter in the governing programme for the future. Among many of our endeavours, we seek to increase the ratio of domestic renewable energy consumption to 20 per cent by 2020 and to promote a green economy. My country is on track to ratify the Low-Emission Development
15-29701 7/28

A/70/PV.21 30/09/2015
Strategies and Plans and, at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris, intends to support the European Union’s mechanisms for reaching these goals. Moreover, the implementation of the European Union-Moldova Association Agreement, concluded last year in Brussels along with the Deep and Comprehensive Free Trade Area (DCFTA) as its component part, represents the strategic direction that complements our sustainable development efforts.
The European Union agenda and the United Nations commitments go hand in hand and embody our affiliation with the universality of goals and responsibilities for development and peace by way of embracing European core values and principles and strengthening our partnerships in the region. The first anniversary of our Association Agreement with the European Union entitles us to assert that the progress achieved in different fields confirms once again the sagacity of the choice made by the Republic of Moldova on its way forward to European integration. The gradual implementation of the Association Agreement and the creation of the DCFTA zone have brought us politically and economically closer to the European Union and helped us to advance in the development and modernization of the country and of Moldovan society in the spirit of European and universal values.
Although the Republic of Moldova, given its geographical position and dimensions, does not often manage to influence the international agenda, our experience in migration managing, gained during the implementation of the action plan for liberalizing the visa regime and the Mobility Partnership, allowed us to become, inter alia, an important voice in the Global Forum on Migration and Development and in the discussions on the United Nations post-2015 development agenda.
Nevertheless, much remains to be done. Reiterating the commitment assumed by the Republic of Moldova to continuing reforms and bringing the country into the big European family, we are fully open to a further efficient dialogue with our European partners on the implementation of our priorities, including macrofinancial stabilization, reform of the judiciary and prosecution systems, the fight against corruption, deepening reform of public administration, education and social areas, and the consolidation of cooperation in ensuring energy security and the interconnection of transport networks. This progress has been achieved
with the help of our development partners, and we are grateful to the European Union and its member States, especially our neighbour, Romania, and to the United States for their continued financial and technical assistance and unprecedented political support.
From the same perspective, in attaining the strategic objectives of European integration and the sustainable socioeconomic development of the country we also count on the support of all development partners and United Nations funds, programmes and specialized agencies. In this respect, the cooperation and assistance programmes of the International Monetary Fund and the World Bank are of invaluable importance to my country. We firmly believe that, with the support and assistance of our development partners, we will firmly pursue the path of European integration.
The world we live in is becoming increasingly turbulent and unsafe. Illegitimate military force and other forms of violence are widely used by States and non-State actors as a means to promote their interests. Gross violations of international law and a dramatic decrease in trust among States have already undermined the central pillars of the international system.
Regrettably, after a period of relative stability, the system of security and cooperation in Europe has been seriously shaken. The annexation of Crimean by the Russian Federation, in flagrant violation of international law, and the outbreak of armed conflict in the eastern regions of the Ukraine have directly challenged international peace and security. These major negative developments have reactivated a fundamental question on our agenda: What should be done to restore order and ensure respect for the norms and principles of international law?
The search for an answer will take time, but this exercise is very much needed. In the meantime, it is critical to bring the military hostilities in the Donbas region of Ukraine to an end. The continuation of the conflict will cause more suffering, more victims and more destroyed infrastructure. There is one simple truth to be kept in mind — the longer a conflict goes on, the harder it is to find a sustainable solution. In this respect, the Republic of Moldova supports the peaceful settlement of the conflict in Donbas in accordance with the Minsk agreements and respect for the sovereignty and territorial integrity of the Ukraine. We express our solidarity with the Ukrainian people at this difficult time.
8/28 15-29701

30/09/2015 A/70/PV.21
The Republic of Moldova has also gone through a conflict. For more than two decades, my country has been divided as a result of the Transnistrian conflict. But in spite of external and domestic challenges, the Republic of Moldova will firmly pursue the peaceful settlement of this conflict. By restoring trust and promoting dialogue, we should move step by step to a comprehensive resolution of the Transnistrian conflict. The solution should be based on respect for the sovereignty and territorial integrity of the Republic of Moldova, and on identifying a special status for the Transnistrian region within the internationally recognized borders of my country. We express our hope that all our external partners will make efforts to advance the conflict-resolution process towards that goal.
Additionally, we reiterate our firm position with regard to the imperative of Russia’s withdrawing its military forces and munitions from the territory of the Republic of Moldova, in accordance with the constitutional provisions of my country and international commitments. In the same context, we believe that the existing peacekeeping operation has fulfilled its mandate and needs to be transformed into a civilian mission with a relevant international mandate.
The Republic of Moldova fully supports all measures taken by the United Nations in the field of combating international terrorism, promoting disarmament and non-proliferation, and pleads for the active participation of all Member States in their implementation. My country has ratified and our delegation has deposited with the Secretary-General its ratification instrument of the Arms Trade Treaty. The Treaty should not only ensure transparency and accountability in transfers of conventional weapons, but should also prevent illicit arms trafficking, especially to unrecognized separatist entities. In the context of the complex security situation in the Eastern European region, this is of vital importance.
Being convinced that the security deterioration in our region calls for an effective mechanism for small arms and light weapons control, we are also engaged in implementing the United Nations Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects, and support the relevant Security Council resolutions. Today, we are pleased to state that during the past three years, with the support of our partners, we have
succeeded in destroying all stocks of cluster munitions and anti-personnel mines in our country.
We also share the international community’s concerns about the emergence of new terrorist threats to our democratic values, human rights and world peace. As a sponsor of Security Council resolution 2178 (2014) on foreign terrorist fighters, the Republic of Moldova is in favour of the adoption of appropriate measures for its implementation. In the same vein, apart from the fact that the Republic of Moldova has participated for many years with military observers in United Nations peacekeeping operations in Côte d’Ivoire, Liberia, the Sudan, South Sudan and the Central African Republic, starting from 2014 our country has contributed a contingent of more than 40 servicemen to the multinational peacekeeping Kosovo Force.
During the past year, important progress has also been made in cooperating with the European Union in the field of a common security and defence policy, particularly by participating for the first time in the European Union-led crisis management missions and operations including the European Union Training Mission in Mali in 2014 and the European Union Military Advisory Mission in the Central African Republic in 2015. Thus, the Republic of Moldova is transitioning from being a security observer and beneficiary to becoming an active participant and contributor to establishing security building, peace and stability in Europe and in the world. As a European Union-associated State, the Republic of Moldova is determined to contribute to the consolidation of the European Union’s position as a regional and global actor.
When humankind is confronted with deepening crises, raising increasing human rights implications, and the needs of people are evolving, United Nations expertise and independent assessment are crucial. Especially for that reason, the Republic of Moldova welcomes the innovative approach of the United Nations Office of the High Commissioner for Human Rights to brief Member States on new developments in a prompt manner, which will contribute to strengthening prevention and early warning. My country stands for universal respect for the principles of international law and human rights that arise from their indivisibility and interdependence, and believes that ensuring the availability of efficient, solid and rapid reaction mechanisms to foster respect for and
15-29701 9/28

A/70/PV.21 30/09/2015
promote fundamental freedoms without exception is of crucial importance.
The seventieth anniversary could and should become an influential incentive for further real reforms and for the reaffirmation and strengthening of the role and work of the United Nations. We welcome and support every concrete effort directed at ensuring the reform of all United Nations structures, including the General Assembly, its subsidiary bodies, the Economic and Social Council and the Security Council, with the purpose of enhancing their efficiency, effectiveness, accountability, transparency and equitable regional representation. Along this line, we particularly reiterate previously expressed positions on the imperative of allocating one non-permanent seat in a reformed Security Council to the Eastern European Group of States and of ensuring equitable regional rotation in the process of the election of the Secretary-General by entrusting for the first time the highest position in the Secretariat to a national coming from an Eastern European country.
Finally, having had this privilege of congratulating the entire United Nations family on the seventieth anniversary of the Organization, we express our conviction that all Member States will further engage by uniting efforts and resources to confront the new threats and challenges, thereby safeguarding peace, humanity and our planet, as the founders of the United Nations urged us to do. Pledging to constructively contribute to the attainment of this noble assignment, my delegation and my country are confident that this anniversary session will lead to the advancement of sustainable peace and development and to environmental and human rights protection for the benefit of the world.
